EXHIBIT 10.2

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

This Non-Competition and Non-Solicitation Agreement (the “Agreement”) is entered
into by and among RSA Security Inc., a Delaware corporation (“RSA”), PassMark
Security, Inc., a Delaware corporation (the “Company”), and William H. Harris,
Jr. (“Stockholder”) (collectively, the “Parties”).

WHEREAS, the Company and RSA propose to enter into an Agreement and Plan of
Merger (the “Merger Agreement”) by and among RSA, S&C Acquisition Corp., a
Delaware corporation and a wholly owned subsidiary of RSA (the “Transitory
Subsidiary”), the Company, and, solely with respect to Sections 1.10, 1.12, and
1.13 and Articles VI and VII of the Merger Agreement, Paul Bergholm, in his
capacity as the Representative (as defined in the Merger Agreement), on the
terms and subject to the conditions set forth therein in which (i) the
Transitory Subsidiary will be merged with and into the Company, with the Company
as the surviving corporation (the “Surviving Corporation”) (the “Merger”), after
which the Surviving Corporation will be merged with and into RSA, with RSA as
the surviving corporation, and (ii) Stockholder will receive shares of RSA
common stock and a cash payment.

WHEREAS, Stockholder represents that he is a substantial owner of the Company’s
operating assets, and his ownership of the Company’s assets constitutes a
substantial interest in the Company.

WHEREAS, Stockholder acknowledges that it is his intention to transfer the
goodwill reflected in the capital stock of the Company that he either owns or
has the right to acquire, and that Stockholder has a material economic interest
in the consummation of the Merger.

WHEREAS, the Parties agree that it is their mutual desire that the entire
goodwill of the Company and the business of the Company be transferred to RSA
(or a subsidiary of RSA) as part of the Merger.

WHEREAS, the Parties acknowledge that they explicitly considered the value of
the goodwill transferred and that such goodwill was valued as a component of the
consideration to be paid by RSA in and for the Merger.

WHEREAS, the Parties further acknowledge that RSA would not enter into the
Merger but for this Agreement.

NOW, THEREFORE, in consideration of the promises and conditions described above,
the sufficiency of which is hereby acknowledged, RSA, the Company and the
Stockholder agree as follows:

1. For a period of three (3) from the effective date of the Merger (the
“Non-Competition Period”), in the geographic territory or territories where RSA
and its subsidiaries do business as of the effective date of the Merger, the
Stockholder will not, without the express prior written consent of RSA, directly
or indirectly:

(a) as an individual proprietor, partner, stockholder, officer, employee,
director, joint venturer, investor, lender, or in any other capacity whatsoever
(other than as the holder of not more than one percent (1%) of the total
outstanding stock of a publicly held company), engage in any business or
activity that develops, produces, markets or sells products or services in the
area of consumer online authentication and voice biometrics; provided, however,
that notwithstanding the foregoing, the activities and business ventures
described on Schedule 1 hereto shall not be subject to the terms and conditions
of this Agreement; provided, further, that in no event shall the entities
described on such Schedule 1 (or their successors) be deemed subject to the
terms and limitations set forth in this Agreement; or

(b) solicit, divert or take away, or attempt to divert or to take away from RSA,
the Company, or any of their respective Subsidiaries or joint ventures, any
business or clients or customers, or prospective business, clients, or customers
who are made known to the Stockholder during his employment or service with RSA
or the Company or any of their respective Subsidiaries; or

(c) induce any customer, client, supplier or agent or other person under
contract or otherwise associated or doing business with RSA or the Company or
any of their respective Subsidiaries or joint ventures, who are made known to
Stockholder during his employment or service with RSA or the Company or any of
their respective Subsidiaries, to terminate, reduce or alter any such contract,
association or business with RSA or the Company or any of their respective
Subsidiaries or joint venture of RSA (except as directed by RSA or its officers
and agents); or

(d) recruit, solicit or induce, or attempt to recruit, solicit, or induce, any
person Stockholder knows to be an employee, independent contractor, or
consultant of RSA or the Company or any of their respective Subsidiaries or
joint ventures to (i) terminate his or her employment or service with, or
otherwise cease his or her relationship with, RSA, the Company, or any of their
respective Subsidiaries or joint ventures and/or (ii) accept employment, or
enter into any consulting arrangements, with any person or business entity other
than RSA, the Company and their respective Subsidiaries and joint ventures;
provided, however, Stockholder may recruit, solicit or induce, or attempt to
recruit, solicit, or induce, any employee of RSA or the Company or any of their
respective Subsidiaries or joint ventures if such employee’s employment with
RSA, the Company or any of their respective Subsidiaries or joint ventures has
been terminated, or such employee has been given notice of his or her
termination of employment.

2. The Stockholder agrees to provide RSA with pertinent information concerning
any business activity as RSA may reasonably request in order to determine the
Stockholder’s continued compliance with its obligations under this Agreement.
The sole purpose of this paragraph 2 is to permit RSA to determine the
Stockholder’s continued compliance with his obligations under this Agreement.

3. If any restriction set forth in this Agreement is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which such court
determines it to be enforceable.

4. The Stockholder agrees that the restrictions contained in this Agreement are
necessary for the protection of the business and goodwill of the Company being
acquired in the Merger and are considered by the Stockholder to be reasonable
for such purpose. The Stockholder agrees that any breach of this Agreement will
cause RSA, the Company, and their respective Subsidiaries and joint ventures
substantial and irreparable harm and therefore, in the event of any such breach,
in addition to such other remedies which may be available, RSA, the Company and
their respective Subsidiaries and joint ventures shall have the right to seek
specific performance and injunctive relief without posting a bond.

5. If the Stockholder violates any of the provisions of this Agreement, the
Stockholder shall continue to be bound by the restrictions set forth in this
Agreement until a period of three (3) consecutive years has expired without any
violation of this Agreement.

6. This Agreement contains the entire agreement of the Parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect thereto. This Agreement may be amended or modified and the terms
and conditions hereof may be waived, only by a written instrument signed by each
of RSA and the Stockholder or, in the case of waiver, by the Party waiving
compliance. No delay on the part of any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any other Party of any right, power or privilege hereunder, nor any
single or partial exercise of any right, power or privilege hereunder, preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder. The rights and remedies provided herein are cumulative
and are not exclusive of any rights or remedies that any Party may otherwise
have at law or in equity.

7. No waiver by RSA of any term or condition of this Agreement with respect to
Stockholder, in any one or more instances, shall be deemed to be or construed as
a waiver of the same or any other term or condition of any other agreement with
respect to any other equity holder or employee of the Company or any other
person or entity.

8. Stockholder represents and warrants that this Agreement is a legal, valid and
binding obligation of Stockholder, enforceable against Stockholder in accordance
with its terms to the fullest extent permitted under applicable federal, state
and local law, subject only to the consummation of the Merger. RSA represents
and warrants that this Agreement is a legal, valid and binding obligation of
RSA, enforceable against RSA in accordance with its terms to the fullest extent
permitted under applicable federal, state and local law, subject only to the
consummation of the Merger.

9. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of California without regard to conflict of laws provisions.
The parties hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the State of California or, if appropriate, a
federal court within California (which courts, together with all applicable
appellate courts, for purposes of this Agreement are the only courts of
competent jurisdiction), over any suit, action or other proceeding arising out
of, under or in connection with this Agreement or the subject matter hereof.

10. In the event the Merger is not consummated and the Merger Agreement is
validly terminated for any reason in accordance with its terms, this Agreement
shall be null and void.

11. Stockholder represents and warrants that he: (a) has carefully read this
Agreement; (b) executes this Agreement with full knowledge of its contents, the
legal consequences thereof, and any and all rights which each party may have
with respect to one another; (c) is entering into this Agreement of his own free
will and (d) has been advised to, and has had the opportunity to, consult with
an attorney of his own choosing prior to entering into this Agreement with
respect to the matters set forth in this Agreement and with respect to the
rights and asserted rights arising out of such matters.

12. This Agreement is conditioned upon the occurrence of the Closing (as that
term is defined in the Merger Agreement). This Agreement shall be null and void
should the Merger not be consummated for any reason. This Agreement will
terminate in the event of and concurrent with a termination of the Merger
Agreement in accordance with its terms.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written below.

         
RSA SECURITY INC.
By:      
  STOCKHOLDER  
/s/ William H. Harris, Jr.
 
       
     /s/ Robert P. Nault
  Signature
William H. Harris, Jr.  


 
     

Signature
Robert P. Nault
  Print Name
Address  


 
 
 

Senior Vice President & General Counsel
 
 

 
     

 
       
Print Name and Title
  137 Moore Road  

 
     

 
       
 
  Woodside, CA 94062  

 
     

 
       
 
  650-249-0225  

 
     

PASSMARK SECURITY, INC.,
By:      William H. Harris, Jr.     
  Facsimile Number


 



 
 
 

/s/ William H. Harris, Jr.
 
 

 
 
 

Signature
Chairman
 

 


 
 
 


Print Name and Title

1

Schedule I

IronKey

            IronKey is an early-stage company run by CEO Dave Jevans, who is
also the Chairman of the Anti-Phishing Working Group (APWG).  Bill Harris is
non-executive chairman, and put up the first $1 million of seed capital.  In
addition, the company has $1.5 million in grants from the Department of Homeland
Security.

      

XTec

            XTec is a Miami-based company founded by an inventor named Alberto
Fernandez, who serves as CEO.  Bill Harris is currently the company’s principal
source of funding, and serves as non-executive chairman.

2